DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the communications filed on 29 April 2022.  Claims 1-45 are pending.   Claims 1-42 are pending. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-42 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2014/0062309 A1) in view of Lang et al. (Hereinafter, Lang, US 2019/0289703 A1, see IDS filed on 10/16/2020), Zhang et al. (Hereinafter, Zhang, US 2019/0004678 A1), and further in view of Aliakseyeu et al. (Hereinafter, Aliakseyeu, US 2016/0007423 A1).
Per claim 1, Kim discloses  an electronic device (e.g., lighting control device 101 as shown in Fig. 1 and Fig. 2A; paragraph [0064], “Referring to FIG. 1, in a lighting control device 101 including an input means (not shown) for inputting a user command to control a lighting device via a wireless control system, and a lighting device 111 including a lighting unit (e.g., LED, other lighting devices) (not shown), and a signal receiving means (not shown), the lighting device 111 may receive a user control command from the lighting control device 101.”  ), comprising: 
a display (e.g., display unit 207 as shown in Fig. 2A; paragraph [0070]); 
one or more processors (e.g., control unit 202 as shown in Fig. 2A; paragraph [0070]); and 
memory storing one or more programs (e.g., storage unit 204 as shown in Fig. 2A; paragraph [0070]) configured to be executed by the one or more processors (paragraph [0010]), the one or more programs including instructions for: 
displaying, on the display, a user interface (e.g., UI picture 1001 as shown in Figs. 10-14) including a plurality of affordances (e.g., color temperature 1003 or/and a brightness 1005, current values of the color temperature 1003 and the brightness 1005 are displayed through display units 1004 and 1006, and a plurality of lighting modes 1007 (1007a to 1007e) as shown in Figs. 10-14) to control a light (paragraph [0123], “FIG. 10 is a schematic view illustrating a UI picture 1001 on which preset lighting modes are displayed on a lighting control device 101 controlling lighting devices.”; paragraph [0124]), wherein the plurality of affordances include: 
a first affordance (e.g., lighting modes 1007 (1007a to 1007e) as shown in Figs. 10-14) configured to, in response to detecting user input corresponding to the first affordance, cause adjustment of a color temperature setting of the light to a variable color temperature that is based on one or more environmental characteristics (paragraphs [0126-0128]; Table 2; paragraphs [0131-0149] ; Examiner’s Note: Kim teaches selecting a preset mode to cause  the level of brightness/color temperature is elevated or lowered according to preset environmental characteristics to enable emotional control of lighting); and 
a second affordance, different from the first affordance (e.g., scroll bars 1004 for adjusting color temperature 1003), configured to, in response to detecting user input corresponding to the second affordance, cause adjustment of the color temperature setting of the light to a particular color temperature (paragraph [0125], “By moving the scroll bars 1004 and 1006 indicating the respective current values of the color temperature 1003 and the brightness 1005 to the left/right, the color temperature and/or brightness set according to the respective lighting modes may be changed/controlled according to a user's taste. “); 
while displaying the user interface, detecting first user input (e.g., Step S1505  as shown in Fig. 15; paragraph [0023], “In another embodiment, a lighting control method includes: setting and storing two or more lighting control modes based on at least one of color temperature and brightness that are lighting control information; selecting one of the two or more lighting control modes by the lighting control device; displaying the set/stored lighting control mode according to the selection; and controlling the lighting device based on any one of a preset mode among the lighting control modes displayed, and the selected mode.”; paragraph [0149],” Thereafter, among the displayed lighting modes, the mode to be outputted is selected by the user, and the color temperature and brightness illustrated in FIGS. 11 to 14 according to the selected mode are outputted (S1505, S1506).”); and 
in response to detecting the first user input and in accordance with a determination that the first user input corresponds to the first affordance, causing adjustment of the color temperature setting of the light to the variable color temperature that is based on the one or more environmental characteristics(e.g., Step S1509 as shown in Fig. 15; paragraph [0125]; paragraph [0129], “Also, by controlling the scroll bars 1004 and 1006, desired different color temperature or brightness may be set and in that case, the activated icon is converted to an inactivated state.”; paragraphs [0151-0152]).  
Kim does not expressly disclose:
wherein the one or more environmental characteristics include a current time of day; 
a third affordance, different from the first affordance and the second affordance, configured to, in response to detecting user input corresponding to the third affordance, cause adjustment of the color temperature setting of the light to a second color temperature; and 
a fourth affordance, different from the first affordance, the second affordance, and the third affordance, configured to, in response to detecting user input corresponding to the fourth affordance, cause adjustment of a brightness setting of the light; and 2 119885655Application No.: 17/031,877Docket No.: P49623US 1/77770000559101 
adjusting an appearance of the fourth affordance to correspond to the variable color temperature that is based on the one or more environmental characteristics.
However, Lang discloses wherein the one or more environmental characteristics include a current time of day (Abstract; paragraph [0017]; paragraph [0032]; paragraph [0055]).   Lang teaches adapting the color temperature based on the current time of day as shown in Fig. 1.
 It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the dynamic lighting control of Lang with the lighting control device and method of Kim for providing more user-friendly management of lighting as suggested by Lang (paragraphs [0009-0011]).
Moreover, Zhang discloses a third affordance, different from the first affordance and the second affordance (e.g., light color icon 61 or intensity icons 62 as shown in Fig. 8; paragraph [0076], “…The lighting effects included in the screen shot depicted in FIG. 8 include lighting color, in which each light color that can be selected for the lighting has a user selectable light color icon 61 ...   “; paragraph [0077]), configured to, in response to detecting user input corresponding to the third affordance, cause adjustment of the color temperature setting of the light to a second particular color temperature (paragraph [0003]; paragraph [0076], “ …The color of the light color icon 61 matches the color of the light effect that is grouped to the group icon 25a, 25b, 25c and/or the member icon 50 by linking the light color icon 61 with at least one of the group icon 25a, 25b, 25c and/or the member icon 50b.  "; paragraph [0085], “… The lamp types controlled through the member icon 50b will perform the designated light effect, e.g., color lighting consistent with the selected light color icon 61...  “).
 It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the Zhang method of controlling lighting with the lighting control device and method of Kim and Lang for grouping icons for smart controls that can used in lighting applications.as suggested by Zhang (paragraph [0001).
Furthermore, Aliakseyeu discloses:
a fourth affordance (e.g., user interface element 110 as shown in Fig. 1; paragraph [0058]), different from the first affordance, the second affordance, and the third affordance, configured to, in response to detecting user input corresponding to the fourth affordance, cause adjustment of a brightness setting of the light(paragraph [0086], “ …The user interface element 510 also includes an annular indentation in the surface thereof that may provide a visual and/or tactile indication of its functionality. Also, for example, the shape and/or size of the user interface element 512 may indicate that the user interface element 512 is a “slider” that adjusts brightness, color, and/or other property of one or more light sources upon sliding actuation along a length thereof...  “; Fig. 2 and paragraphs [0060-0065] describe adjusting at least one property such as brightness of a controlled light in response to a user’s interaction with a user interface element 110.); and 2 119885655Application No.: 17/031,877Docket No.: P49623US 1/77770000559101 
adjusting an appearance of the fourth affordance to correspond to the variable color temperature that is based on the one or more environmental characteristics (e.g., Step 220 as shown in Fig. 2; paragraph [0085], “In some embodiments, the lighting control property is identified based on LEDs over which the user interface element is provided. For example, the shape and/or size of the user interface element may be determined based on which of a plurality of LEDs have sensed the presence of the user interface element. The shape and/or size may be indicative of a certain lighting control property.”; paragraph [0102], “At step 220 at least one property of the controlled LEDs is adjusted in response to the user interaction with the user interface element that was identified at step 215. For example, in response to user interaction with a user interface element having an on/off lighting control property, the controlled LEDs controlled by the user interface element may either be switched on or off. Also, for example, in response to user interaction with an aspect of a user interface element that adjusts color temperature, the color temperature of the controlled LEDs controlled by the user interface element may be adjusted. One or more controllers and/or drivers in communication with the controlled LEDs may effectuate the adjustment to the controlled LEDs in response to the user interaction with the user interface element.”; Examiner’s Note:  As described in paragraph [0086], “… the shape and/or size of the user interface element 512 may indicate that the user interface element 512 is a “slider” that adjusts brightness, color, and/or other property of one or more light sources upon sliding actuation along a length thereof…” ) .
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kim, Lang, Zhang, and Aliakseyeu to obtain the invention as specified in claim 1.
Per claims 2, 17, and 30, Kim, Lang, Zhang, and Aliakseyeu disclose the electronic device of claim 1, the non-transitory computer-readable storage medium device of claim 14, and the method of claim 15 respectively, wherein the one or more programs further include instructions for: in response to detecting the first user input and in accordance with a determination that the first user input corresponds to the second affordance, causing adjustment of the color temperature setting of the light to the particular color temperature, wherein the particular color temperature is not based on the one or more environmental characteristics(Kim, e.g., Step S1508 as shown in Fig. 15; paragraph [0125]; paragraph [0129]; paragraph [0150], “Meanwhile, in the state set and outputted as above, by moving the scroll bars or selecting another mode, the lighting control device may be operated with the changed lighting control information values (S1507, S1508, S1510, S1511).”).  
Per claims 3, 18, and 31, Kim, Lang, Zhang, and Aliakseyeu disclose the electronic device of claim 1, the non-transitory computer-readable storage medium device of claim 14, and the method of claim 15, respectively,  detecting the first user input and in accordance with a determination that the first user input corresponds to the  fourth affordance causing adjustment of the brightness setting of the light(Aliakseyeu, paragraph [0102], “At step 220 at least one property of the controlled LEDs is adjusted in response to the user interaction with the user interface element that was identified at step 215. For example, in response to user interaction with a user interface element having an on/off lighting control property, the controlled LEDs controlled by the user interface element may either be switched on or off. Also, for example, in response to user interaction with an aspect of a user interface element that adjusts color temperature, the color temperature of the controlled LEDs controlled by the user interface element may be adjusted. One or more controllers and/or drivers in communication with the controlled LEDs may effectuate the adjustment to the controlled LEDs in response to the user interaction with the user interface element.”).  
Per claims 4, 19, and 32, Kim, Lang, Zhang, and Aliakseyeu disclose the electronic device of claim 3, the non-transitory computer-readable storage medium device of claim 18, and the method of claim 33, respectively, wherein the one or more programs further include instructions for: in response to detecting the first user input and in accordance with a determination that the first user input corresponds to the [[third]] fourth affordance:
in accordance with a determination that the light is configured to be a variable color temperature that is based on the one or more environmental characteristics, applying an offset to the adjustment of the color temperature setting of the light by a first amount, the first amount based on the adjustment of the brightness setting of the light (Lang, paragraphs [0022-0023]; paragraph [0029]); and 
in accordance with a determination that the light is configured to be a particular color temperature, forgoing applying the offset to the adjustment of the color temperature setting of the light (Kim, Step S1509 as shown in Fig. 15; paragraph [0151]).  
Per claims 5, 21, and 34, Kim, Lang, Zhang, and Aliakseyeu disclose the electronic device of claim 1, the non-transitory computer-readable storage medium device of claim 14, and the method of claim 15, wherein the first affordance is configured to, 
in response to detecting user input corresponding to the first affordance, cause adjustment of a brightness setting of the light to a variable brightness that is based on the one or more environmental characteristics (Lang, paragraph [0009]; Kim, paragraph [0045]), the one or more programs further including instructions for:
 in response to detecting the first user input and in accordance with the determination that the first user input corresponds to the first affordance, causing adjustment of the brightness setting of the light to the variable brightness based on the one or more environmental characteristics (Lang, Abstract; paragraph [0017]; paragraph [0032]; paragraph [0055]).  
Per claims 6, 22, and 35, Kim, Lang, Zhang, and Aliakseyeu disclose the electronic device of claim 1, the non-transitory computer-readable storage medium device of claim 14, and the method of claim 15, wherein the variable color temperature is based on a current brightness setting of the light (Kim, paragraph [0023]; paragraph [0030]; paragraph [0124]; Lang, paragraph [0022]; paragraph [0029]).  
Per claims 7, 23,  and 36, Kim, Lang, Zhang, and Aliakseyeu disclose the electronic device of claim 1, the non-transitory computer-readable storage medium device of claim 14, and the method of claim 15, wherein causing adjustment of the color temperature setting of the light to the variable color temperature includes applying an offset to the adjustment of the color temperature setting of the light (Lang, paragraph[0022]; paragraph [0029]), wherein the offset to the color temperature setting of the light causes the color temperature setting of the light to vary within a range of color temperature settings(Lang, paragraph [0065];  paragraph [0123]), and wherein the range of color temperature settings is based on the one or more environmental characteristics including time of day, time of year, and latitude of geographical location (Lang, paragraph [0055], “In one embodiment, the times that define support point can be changed as a function of astronomical data (for example time, sunrise and sunset times, geographical location) ...   “; paragraph [0056]).  
Per claims 8, 24, and 37, Kim, Lang, Zhang, and Aliakseyeu disclose the electronic device of claim 1, the non-transitory computer-readable storage medium device of claim 14, and the method of claim 15, wherein the one or more environmental characteristics include a time of year (Lang, paragraph [0055], “In one embodiment, the times that define support point can be changed as a function of astronomical data (for example time, sunrise and sunset times, geographical location) ...   “; paragraph [0056]).  
Per claims 9, 25, and 38, Kim, Lang, Zhang, and Aliakseyeu disclose the electronic device of claim 1, the non-transitory computer-readable storage medium device of claim 14, and the method of claim 15, wherein the one or more environmental characteristics include a location (Lang, paragraph [0055], “In one embodiment, the times that define support point can be changed as a function of astronomical data (for example time, sunrise and sunset times, geographical location) ...   “; paragraph [0056]).  
Per claims 10, 26,  and 39, Kim, Lang, Zhang, and Aliakseyeu disclose the electronic device of claim 1, the non-transitory computer-readable storage medium device of claim 14, and the method of claim 15, wherein the one or more programs further include instructions for: receiving third user input; in response to receiving the third user input, applying an offset to the variable color temperature based on the third user input (Kim, paragraph [0023]; paragraph [0030]; paragraph [0062]).  
Per claims 11, 27, and 40, Kim, Lang, Zhang, and Aliakseyeu disclose the electronic device of claim 1, the non-transitory computer-readable storage medium device of claim 14, and the method of claim 15, wherein causing adjustment of the color temperature setting of the light to the variable color temperature that is based on the one or more environmental characteristics includes adjusting the color temperature setting of the light asymmetrically throughout the day (Lang, paragraph [0017]).  
Per claims 12, 28,  and 41, Kim, Lang, and Zhang disclose the electronic device of claim 1, the non-transitory computer-readable storage medium device of claim 14, and the method of claim 15, wherein the one or more programs further include instructions for: displaying a second user interface including a plurality of default color temperature affordances (Kim, e.g., lighting modes 1007 as shown in Fig. 10; paragraph [1007]; Lang, Figs. 8a-8e; paragraph [0044]; paragraphs [0123-0126]) configured to, in response to detecting user input corresponding to a respective default color temperature affordance of the plurality of default color temperature affordances, 83 115560825Attorney Docket No.: P49623US1/77770000559101 cause adjustment of the color temperature setting of the light to a default color temperature setting corresponding to the default color temperature affordance based on a transition of the light from an inactive state to an active state(Kim, paragraph [0127]; Lang, paragraphs [0123-0126]).  
Per claims 13, 29, and 42, Kim, Lang, Zhang, and Aliakseyeu disclose the electronic device of claim 12, the non-transitory computer-readable storage medium device of claim 28, and the method of claim 41, wherein the plurality of default color temperature affordances includes one or more of: 
a first default color temperature affordance configured to, in response to detecting user input corresponding to the first default color temperature affordance (Kim, Step S1510 as shown in Fig. 15; Lang, paragraph [0006], cause adjustment of the color temperature setting of the light to a last used color temperature setting based on the transition of the light from the inactive state to the active state (Lang, paragraph [0123]); 
a second default color temperature affordance configured to, in response to detecting user input corresponding to the second default color temperature affordance, cause adjustment of the color temperature setting of the light to a first color temperature setting based on the transition of the light from the inactive state to the active state (Kim, Steps S1508-S1509 as shown in Fig. 15; paragraph [0055]); 
a third default color temperature affordance configured to, in response to detecting user input corresponding to the third default color temperature affordance, cause adjustment of the color temperature setting of the light to the variable color temperature based on the transition of the light from the inactive state to the active state (Kim, e.g., Step S1510 as shown in Fig. 15); and 
a fourth default color temperature affordance configured to, in response to detecting user input corresponding to the fourth default color temperature affordance, cause adjustment of the color temperature setting of the light to a second color temperature setting based on the transition of the light from the inactive state to the active state (Kim, e.g., Step S1510 as shown in Fig. 15).  
Per claim 14, Kim discloses a non-transitory computer-readable storage medium storing one or more programs (e.g., storage unit 204 as shown in Fig. 2A; paragraph [0019]) configured to be executed by one or more processors of an electronic device with a display, the one or more programs including instructions for:
displaying, on the display, a user interface (e.g., UI picture 1001 as shown in Figs. 10-14) including a plurality of affordances (e.g., color temperature 1003 or/and a brightness 1005, current values of the color temperature 1003 and the brightness 1005 are displayed through display units 1004 and 1006, and a plurality of lighting modes 1007 (1007a to 1007e) as shown in Figs. 10-14) to control a light (paragraph [0123], “FIG. 10 is a schematic view illustrating a UI picture 1001 on which preset lighting modes are displayed on a lighting control device 101 controlling lighting devices.”; paragraph [0124]), wherein the plurality of affordances include: 
a first affordance (e.g., lighting modes 1007 (1007a to 1007e) as shown in Figs. 10-14) configured to, in response to detecting user input corresponding to the first affordance, cause adjustment of a color temperature setting of the light to a variable color temperature that is based on one or more environmental characteristics (paragraphs [0126-0128]; Table 2; paragraphs [0131-0149] ; Examiner’s Note: Kim teaches selecting a preset mode to cause  the level of brightness/color temperature to be elevated or lowered according to preset environmental characteristics to enable emotional control of lighting); and 
a second affordance, different from the first affordance (e.g., scroll bars 1004 for adjusting color temperature 1003), configured to, in response to detecting user input corresponding to the second affordance, cause adjustment of the color temperature setting of the light to a particular color temperature (paragraph [0125], “By moving the scroll bars 1004 and 1006 indicating the respective current values of the color temperature 1003 and the brightness 1005 to the left/right, the color temperature and/or brightness set according to the respective lighting modes may be changed/controlled according to a user's taste. “); 
while displaying the user interface, detecting first user input (e.g., Step S1505  as shown in Fig. 15; paragraph [0023], “In another embodiment, a lighting control method includes: setting and storing two or more lighting control modes based on at least one of color temperature and brightness that are lighting control information; selecting one of the two or more lighting control modes by the lighting control device; displaying the set/stored lighting control mode according to the selection; and controlling the lighting device based on any one of a preset mode among the lighting control modes displayed, and the selected mode.”; paragraph [0149],” Thereafter, among the displayed lighting modes, the mode to be outputted is selected by the user, and the color temperature and brightness illustrated in FIGS. 11 to 14 according to the selected mode are outputted (S1505, S1506).”); and 
in response to detecting the first user input and in accordance with a determination that the first user input corresponds to the first affordance, causing adjustment of the color temperature setting of the light to the variable color temperature that is based on the one or more environmental characteristics(e.g., Step S1509 as shown in Fig. 15; paragraph [0125]; paragraph [0129], “Also, by controlling the scroll bars 1004 and 1006, desired different color temperature or brightness may be set and in that case, the activated icon is converted to an inactivated state.”; paragraphs [0151-0152]).  
Kim does not expressly disclose:
wherein the one or more environmental characteristics include a current time of day; and 
a third affordance, different from the first affordance and the second affordance, configured to, in response to detecting user input corresponding to the third affordance, cause adjustment of the color temperature setting of the light to a second particular color temperature; and 
a fourth affordance, different from the first affordance, the second affordance, and the third affordance, configured to, in response to detecting user input corresponding to the fourth affordance, cause adjustment of a brightness setting of the light; and 2 119885655Application No.: 17/031,877Docket No.: P49623US 1/77770000559101 
adjusting an appearance of the fourth affordance to correspond to the variable color temperature that is based on the one or more environmental characteristics.
However, Lang discloses wherein the one or more environmental characteristics include a current time of day (Abstract; paragraph [0017]; paragraph [0032]; paragraph [0055]).   Lang teaches adapting the color temperature based on the current time of day as shown in Fig. 1.
 It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the dynamic lighting control of Lang with the lighting control device and method of Kim for providing more user-friendly management of lighting as suggested by Lang (paragraphs [0009-0011]).
Moreover, Zhang discloses a third affordance, different from the first affordance and the second affordance (e.g., light color icon 61 or intensity icons 62 as shown in Fig. 8; paragraph [0076], “…The lighting effects included in the screen shot depicted in FIG. 8 include lighting color, in which each light color that can be selected for the lighting has a user selectable light color icon 61 ...   “; paragraph [0077]), configured to, in response to detecting user input corresponding to the third affordance, cause adjustment of the color temperature setting of the light to a second particular color temperature (paragraph [0003]; paragraph [0076], “ …The color of the light color icon 61 matches the color of the light effect that is grouped to the group icon 25a, 25b, 25c and/or the member icon 50 by linking the light color icon 61 with at least one of the group icon 25a, 25b, 25c and/or the member icon 50b.  ;" paragraph [0085], “… The lamp types controlled through the member icon 50b will perform the designated light effect, e.g., color lighting consistent with the selected light color icon 61...  “).
 It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the Zhang method of controlling lighting with the lighting control device and method of Kim and Lang for grouping icons for smart controls that can used in lighting applications.as suggested by Zhang (paragraph [0001).
Furthermore, Aliakseyeu discloses:
a fourth affordance (e.g., user interface element 110 as shown in Fig. 1; paragraph [0058]), different from the first affordance, the second affordance, and the third affordance, configured to, in response to detecting user input corresponding to the fourth affordance, cause adjustment of a brightness setting of the light(paragraph [0086], “ …The user interface element 510 also includes an annular indentation in the surface thereof that may provide a visual and/or tactile indication of its functionality. Also, for example, the shape and/or size of the user interface element 512 may indicate that the user interface element 512 is a “slider” that adjusts brightness, color, and/or other property of one or more light sources upon sliding actuation along a length thereof...  “; Fig. 2 and paragraphs [0060-0065] describe adjusting at least one property such as brightness of a controlled light in response to a user’s interaction with a user interface element 110.); and 2 119885655Application No.: 17/031,877Docket No.: P49623US 1/77770000559101 
adjusting an appearance of the fourth affordance to correspond to the variable color temperature that is based on the one or more environmental characteristics (e.g., Step 220 as shown in Fig. 2; paragraph [0085], “In some embodiments, the lighting control property is identified based on LEDs over which the user interface element is provided. For example, the shape and/or size of the user interface element may be determined based on which of a plurality of LEDs have sensed the presence of the user interface element. The shape and/or size may be indicative of a certain lighting control property.”; paragraph [0102], “At step 220 at least one property of the controlled LEDs is adjusted in response to the user interaction with the user interface element that was identified at step 215. For example, in response to user interaction with a user interface element having an on/off lighting control property, the controlled LEDs controlled by the user interface element may either be switched on or off. Also, for example, in response to user interaction with an aspect of a user interface element that adjusts color temperature, the color temperature of the controlled LEDs controlled by the user interface element may be adjusted. One or more controllers and/or drivers in communication with the controlled LEDs may effectuate the adjustment to the controlled LEDs in response to the user interaction with the user interface element.”; Examiner’s Note:  As described in paragraph [0086], “… the shape and/or size of the user interface element 512 may indicate that the user interface element 512 is a “slider” that adjusts brightness, color, and/or other property of one or more light sources upon sliding actuation along a length thereof…” ) .
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kim, Lang, Zhang, and Aliakseyeu to obtain the invention as specified in claim 14.
Per claim 15, Kim discloses a method (e.g., Fig. 15; paragraph [0145-0146]) comprising:
at an electronic device (e.g., lighting control device 101 as shown in2A) with a display (e.g., display unit 204 as shown in 2A):
 displaying, on the display, a user interface (e.g., UI picture 1001 as shown in Figs. 10-14) including a plurality of affordances (e.g., color temperature 1003 or/and a brightness 1005, current values of the color temperature 1003 and the brightness 1005 are displayed through display units 1004 and 1006, and a plurality of lighting modes 1007 (1007a to 1007e) as shown in Figs. 10-14) to control a light (paragraph [0123], “FIG. 10 is a schematic view illustrating a UI picture 1001 on which preset lighting modes are displayed on a lighting control device 101 controlling lighting devices.”; paragraph [0124]), wherein the plurality of affordances include: 
a first affordance (e.g., lighting modes 1007 (1007a to 1007e) as shown in Figs. 10-14) configured to, in response to detecting user input corresponding to the first affordance, cause adjustment of a color temperature setting of the light to a variable color temperature that is based on one or more environmental characteristics (paragraphs [0126-0128]; Table 2; paragraphs [0131-0149] ; Examiner’s Note: Kim teaches selecting a preset mode to cause  the level of brightness/color temperature is elevated or lowered according to preset environmental characteristics to enable emotional control of lighting); and 
a second affordance, different from the first affordance (e.g., scroll bars 1004 for adjusting color temperature 1003), configured to, in response to detecting user input corresponding to the second affordance, cause adjustment of the color temperature setting of the light to a particular color temperature (paragraph [0125], “By moving the scroll bars 1004 and 1006 indicating the respective current values of the color temperature 1003 and the brightness 1005 to the left/right, the color temperature and/or brightness set according to the respective lighting modes may be changed/controlled according to a user's taste. “); 
while displaying the user interface, detecting first user input (e.g., Step S1505  as shown in Fig. 15; paragraph [0023], “In another embodiment, a lighting control method includes: setting and storing two or more lighting control modes based on at least one of color temperature and brightness that are lighting control information; selecting one of the two or more lighting control modes by the lighting control device; displaying the set/stored lighting control mode according to the selection; and controlling the lighting device based on any one of a preset mode among the lighting control modes displayed, and the selected mode.”; paragraph [0149],” Thereafter, among the displayed lighting modes, the mode to be outputted is selected by the user, and the color temperature and brightness illustrated in FIGS. 11 to 14 according to the selected mode are outputted (S1505, S1506).”); and 
in response to detecting the first user input and in accordance with a determination that the first user input corresponds to the first affordance, causing adjustment of the color temperature setting of the light to the variable color temperature that is based on the one or more environmental characteristics(e.g., Step S1509 as shown in Fig. 15; paragraph [0125]; paragraph [0129], “Also, by controlling the scroll bars 1004 and 1006, desired different color temperature or brightness may be set and in that case, the activated icon is converted to an inactivated state.”; paragraphs [0151-0152]).  
Kim does not expressly disclose:
wherein the one or more environmental characteristics include a current time of day; 
a third affordance, different from the first affordance and the second affordance, configured to, in response to detecting user input corresponding to the third affordance, cause adjustment of the color temperature setting of the light to a second particular color temperature; and 
a fourth affordance, different from the first affordance, the second affordance, and the third affordance, configured to, in response to detecting user input corresponding to the fourth affordance, cause adjustment of a brightness setting of the light; and 2 119885655Application No.: 17/031,877Docket No.: P49623US 1/77770000559101 
adjusting an appearance of the fourth affordance to correspond to the variable color temperature that is based on the one or more environmental characteristics.
However, Lang discloses wherein the one or more environmental characteristics include a current time of day (Abstract; paragraph [0017]; paragraph [0032]; paragraph [0055]).   Lang teaches adapting the color temperature based on the current time of day as shown in Fig. 1.
 It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the dynamic lighting control of Lang with the lighting control device and method of Kim for providing more user-friendly management of lighting as suggested by Lang (paragraphs [0009-0011]).
Moreover, Zhang discloses a third affordance, different from the first affordance and the second affordance (e.g., light color icon 61 or intensity icons 62 as shown in Fig. 8; paragraph [0076], “…The lighting effects included in the screen shot depicted in FIG. 8 include lighting color, in which each light color that can be selected for the lighting has a user selectable light color icon 61 ...   “; paragraph [0077]), configured to, in response to detecting user input corresponding to the third affordance, cause adjustment of the color temperature setting of the light to a second particular color temperature (paragraph [0003]; paragraph [0076], “ …The color of the light color icon 61 matches the color of the light effect that is grouped to the group icon 25a, 25b, 25c and/or the member icon 50 by linking the light color icon 61 with at least one of the group icon 25a, 25b, 25c and/or the member icon 50b.  “; paragraph [0085], “… The lamp types controlled through the member icon 50b will perform the designated light effect, e.g., color lighting consistent with the selected light color icon 61...  “).
 It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the Zhang method of controlling lighting with the lighting control device and method of Kim and Lang for grouping icons for smart controls that can used in lighting applications.as suggested by Zhang (paragraph [0001).
Furthermore, Aliakseyeu discloses:
a fourth affordance (e.g., user interface element 110 as shown in Fig. 1; paragraph [0058]), different from the first affordance, the second affordance, and the third affordance, configured to, in response to detecting user input corresponding to the fourth affordance, cause adjustment of a brightness setting of the light(paragraph [0086], “ …The user interface element 510 also includes an annular indentation in the surface thereof that may provide a visual and/or tactile indication of its functionality. Also, for example, the shape and/or size of the user interface element 512 may indicate that the user interface element 512 is a “slider” that adjusts brightness, color, and/or other property of one or more light sources upon sliding actuation along a length thereof...  “; Fig. 2 and paragraphs [0060-0065] describe adjusting at least one property such as brightness of a controlled light in response to a user’s interaction with a user interface element 110.); and 2 119885655Application No.: 17/031,877Docket No.: P49623US 1/77770000559101 
adjusting an appearance of the fourth affordance to correspond to the variable color temperature that is based on the one or more environmental characteristics (e.g., Step 220 as shown in Fig. 2; paragraph [0085], “In some embodiments, the lighting control property is identified based on LEDs over which the user interface element is provided. For example, the shape and/or size of the user interface element may be determined based on which of a plurality of LEDs have sensed the presence of the user interface element. The shape and/or size may be indicative of a certain lighting control property.”; paragraph [0102], “At step 220 at least one property of the controlled LEDs is adjusted in response to the user interaction with the user interface element that was identified at step 215. For example, in response to user interaction with a user interface element having an on/off lighting control property, the controlled LEDs controlled by the user interface element may either be switched on or off. Also, for example, in response to user interaction with an aspect of a user interface element that adjusts color temperature, the color temperature of the controlled LEDs controlled by the user interface element may be adjusted. One or more controllers and/or drivers in communication with the controlled LEDs may effectuate the adjustment to the controlled LEDs in response to the user interaction with the user interface element.”; Examiner’s Note:  As described in paragraph [0086], “… the shape and/or size of the user interface element 512 may indicate that the user interface element 512 is a “slider” that adjusts brightness, color, and/or other property of one or more light sources upon sliding actuation along a length thereof…” ) .
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kim, Lang, Zhang, and Aliakseyeu to obtain the invention as specified in claim 15.
Per claims 16, 20, and 33, Kim, Lang, Zhang, and Aliakseyeu disclose the electronic device of claim 3, the non-transitory computer-readable storage medium device of claim 18, and the method of claim 31, respectively, wherein the one or more programs further include instructions for: in response to detecting the first user input and in accordance with a determination that the first user input corresponds to the first affordance: adjusting an appearance of the fourth affordance to include a color corresponding to a current color temperature setting of the light ((paragraph [0003]; paragraph [0076], “ …The color of the light color icon 61 matches the color of the light effect that is grouped to the group icon 25a, 25b, 25c and/or the member icon 50 by linking the light color icon 61 with at least one of the group icon 25a, 25b, 25c and/or the member icon 50b.  “; paragraph [0085], “… The lamp types controlled through the member icon 50b will perform the designated light effect, e.g., color lighting consistent with the selected light color icon 61...  “).
Claims 43-45 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2014/0062309 A1) in view of Lang et al. (Hereinafter, Lang, US 2019/0289703 A1, see IDS filed on 10/16/2020), Zhang et al. (Hereinafter, Zhang, US 2019/0004678 A1), Aliakseyeu et al. (Hereinafter, Aliakseyeu, US 2016/0007423 A1), and further in view of Ackmann et al. (Hereinafter, Ackmann, US 2017/0097621 A1).
Per claims 43, 44, and 45, Kim, Lang, Zhang, and Aliakseyeu disclose the electronic device of claim 1, the non-transitory computer-readable storage medium device of claim 14, and the method of claim 15, respectively, but does not expressly disclose wherein the one or more programs further include instructions for:
while displaying the user interface, detecting second user input; and 
in response to detecting the second user input and in accordance with a determination that the second user input corresponds to the fourth affordance:
 ceasing to display the first user interface; and 
displaying the setting user interface, where the setting user interface includes an affordance corresponding to an automation setting for the light.
Ackman discloses wherein the one or more programs further include instructions for:
while displaying the user interface (e.g., GUI 1700 as shown in Fig. 17; paragraph [0491]), detecting second user input (paragraph [0492], “Upon clicking or pressing configure lighting scene button 1706, the user is presented with lighting scene configuration GUI 1800 (this begins the process associated with method step 904), as shown in FIG. 18 (FIG. 31 illustrates an alternate embodiment of FIG. 18 according to aspects of the embodiments) ...”); and 
in response to detecting the second user input and in accordance with a determination that the second user input corresponds to the fourth affordance:
 ceasing to display the first user interface (paragraph [0492], “Upon clicking or pressing configure lighting scene button 1706, the user is presented with lighting scene configuration GUI 1800 (this begins the process associated with method step 904), as shown in FIG. 18 (FIG. 31 illustrates an alternate embodiment of FIG. 18 according to aspects of the embodiments) ...  “); and
 displaying the setting user interface, where the setting user interface includes an affordance corresponding to an automation setting for the light (paragraphs [0492-0493]; Examiner’s Note:  In response to the user clicking affordance 1706 as shown in Fig. 17, lighting scene configuration GUI 1800 is displayed including affordances 1808 and 1810 corresponding to an automation setting for the light.).
 It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the Ackmann control system with the lighting control device and method of Kim, Lang, Zhang, and Aliakseyeu for making installation, set-up, and configuration more user friendly, without losing functionality as suggested by Ackmann (paragraph [0006]).
Response to Arguments
Examiner’s Interview
Examiner acknowledges Applicant’s remarks regarding the interview on April 11, 2022 with Applicant’s representative Boris Pesin.
Claim Rejections — 35 U.S.C. § 103
 Applicant's arguments filed April 29, 2022 have been fully considered but they are not persuasive. 
On pages 2-4 of the Applicant’s Response, applicants argue that the proposed combination of Kim, Lang, Zhang, and Aliakseyeu fails to disclose “in response to detecting the first user input and in accordance … adjusting the appearance of the forth affordance” since claim 1 requires detecting a user input, and "in response to detecting the first user input and in accordance with a determination that the first user input corresponds to the first affordance" performing two specific actions.
The Examiner respectfully disagrees with Applicant’s arguments, because Aliakseyeu discloses identifying a user interaction with a user interface element, i.e., an affordance( See, e.g., step 210 and paragraph [0084]).  Moreover, in response to a user interaction with a user interface element, adjusting the appearance of the forth affordance.” (See, e.g., step 220 as shown in Fig.2)    Aliakseyeu clearly teaches adjusting the shape and/or size of a user interface to be indicative of a certain lighting control property or one or more environmental characteristics (See paragraphs [0085-0086]). Therefore, Aliakseyeu discloses performing at two specific actions and the correspondence of the user interface element to environmental characteristics.  Kim, Lang, and Zhang were not relied upon to teach the limitation.
In the present application, Applicants also argue, on page 3 of the remarks, that, the cited does not disclose that the fourth affordance correspond to the “variable color temperature button.
”
 




 









 





The Examiner respectfully disagrees since paragraph [0086] of Aliakseyeu does suggest a fourth affordance corresponding  to the “variable color temperature button”   (See paragraph [0086]) since Aliakseyeu teaches that “the  shape and/or size of the user interface element 510 may indicate that the user interface element 510 is an “on/off” switch that turns one or more light sources on or off upon actuation thereof.”  Moreover, the user interface element 510 appears to disclose the user interface button 620e identified by the applicant’s Specification (See Fig. 6E of Specification).  Additionally, Aliakseyeu discloses that  “the shape and/or size of the user interface element 512 may indicate that the user interface element 512 is a “slider” that adjusts brightness, color, and/or other property of one or more light sources upon sliding actuation along a length thereof” (See paragraph [0086]).    Aliakseyeu does indeed disclose adjusting an appearance of any button based on one or more environmental characteristics since  Aliakseyeu discloses  adjusting “the shape and/or size of the user interface element 512 and changing the variable color temperature that is based on the one or more environmental characteristics," as required by the claims. Therefore, independent claim 1 is not allowable.
Independent claims 14 and 15 recite subject matter similar to that of claim 1. Claims 14 and 15 are not allowable for at least similar reasons as discussed above with respect to claim 1. Accordingly, claims 1, 8, and 15 are not patentable over Kim, Lang, Zhang, and Aliakseyeu. 
Claims 2-13 and 16-45 depend from one of independent claims 1, 14, and 15, which are not allowable. Claims 2-13 and 16-45 are allowable for at least the reason that they depend from a rejected independent claim. Additionally, each of these dependent claims separately recites a combination of subject matter that is disclosed or suggested by any combination of the cited references. 
Moreover, Applicant argues  the Ackmann does not cure the deficiencies of Kim, Lang, Zhang, and Aliakseyeu.
The Examiner does not allege as much since Aliakseyeu  does teach or suggest the amended claims. 
Therefore, based on the foregoing, Examiner maintains the rejection of claims 1-45 under 35 U.S.C. § 103. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Aliakseyeu et al. (US 9,504,134 ) -  Disclosed are methods and apparatus for lighting control. One or more properties of light output are controlled based on a light origination input and a light destination input received via one or more user interfaces.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN HOPE whose telephone number is (571)270-5079. The examiner can normally be reached Mon-Thr - 7-4:30, Fri - 7-3:30, Alt. Fri Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DARRIN HOPE
Examiner
Art Unit 2173



/TADESSE HAILU/Primary Examiner, Art Unit 2173